AFFIRM; and Opinion Filed May 13, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-12-01488-CR
                                      No. 05-12-01489-CR

                          JUAN RAMON HERNANDEZ, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                   Trial Court Cause Nos. F-1219054-H and F-1219055-H

                             MEMORANDUM OPINION
                         Before Justices Lang-Miers, Myers, and Lewis
                                   Opinion by Justice Lewis
       Appellant Juan Ramon Hernandez pleaded guilty to intoxication assault and intoxication

manslaughter. The jury assessed his punishment at ten years’ imprisonment for the intoxication

assault conviction, fifteen years’ imprisonment for the intoxication manslaughter conviction, and

a fine of $10,000 for each offense. In a single issue, appellant contends his guilty pleas were

rendered involuntary because he was not properly admonished of the immigration consequences

of those pleas. We affirm the trial court’s judgments.

       The record must affirmatively demonstrate that a defendant who pleaded guilty did so

voluntarily. Boykin v. Alabama, 395 U.S. 238, 242 (1969). We determine the voluntariness of a

plea of guilty from the totality of the circumstances viewed in light of the entire record. Ducker

v. State, 45 S.W.3d 791, 796 (Tex. App.—Dallas 2001, no pet.). Article 26.13 of the Texas Code
of Criminal Procedure requires the trial court to give a defendant certain admonishments before

accepting his guilty plea. Among those required admonishments is this warning concerning the

immigration consequences of pleading guilty:

       if the defendant is not a citizen of the United States of America, a plea of guilty or
       nolo contendere for the offense charged may result in deportation, the exclusion
       from admission to this country, or the denial of naturalization under federal law.

TEX. CRIM. PROC. CODE ANN. art. 26.13(a)(4) (West Supp. 2013).              A failure to give this

admonishment may result in reversible error. See VanNortrick v. State, 227 S.W.3d 706, 714

(Tex. Crim. App. 2007).

       When appellant’s brief was filed, the record did not indicate the trial court had orally

admonished him before accepting his pleas of guilty. However, the court reporter has since

determined that the pre-trial proceedings in these cases were inadvertently omitted from her

transcription. The reporter has filed a supplemental record of the pre-trial proceedings, which

includes the following exchange concerning the intoxication assault charge:

       The Court: I have to also warn you that if you’re not a US citizen your plea of
       guilty to the charge, and the other one as well, could and in all likelihood would
       result in your deportation, exclusion from admission or denial of naturalization
       under federal law.

       Do you understand that?

       The Defendant: Can you repeat that, please?

       The Court: Your plea of guilty to this Indictment and the other one as well, if
       that’s how you want to plead, if you’re not a US citizen, your plea of guilty could
       and in all likelihood would result in your deportation, exclusion from admission
       or denial of naturalization under federal law.

       Do you understand that?

       The Defendant: Yes.

       The Court: Okay. Knowing all these things that I warned you about, do you still
       persist in pleading guilty?

       The Defendant: Yes.


                                                –2–
The supplemental record also includes the following exchange concerning appellant’s

intoxication manslaughter charge:

       The Court: Again, Mr. Hernandez, those same warnings apply. If you persist in
       proceeding guilty, I’ll instruct the jury to find you guilty. They’ll be required to
       set the punishment in that range of punishment. And if you’re not a US citizen
       your plea of guilty in all likelihood would result in your deportation, exclusion
       from admission, and denial of naturalization under federal law.

       So do you understand all that?

       The Defendant: Yes.

       We conclude the trial court properly admonished appellant as to the immigration

consequences of both of his pleas. Accordingly, we conclude his guilty pleas were given

voluntarily, and we overrule appellant’s single issue.

       We affirm the trial court’s judgments.




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47


121488F.U05




                                                –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JUAN RAMON HERNANDEZ, Appellant                      On Appeal from the Criminal District Court
                                                     No. 1, Dallas County, Texas
No. 05-12-01488-CR        V.                         Trial Court Cause No. F-1219054-H.
                                                     Opinion delivered by Justice Lewis.
THE STATE OF TEXAS, Appellee                         Justices Lang-Miers and Myers
                                                     participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 13th day of May, 2014.




                                                     /David Lewis/
                                                     DAVID LEWIS
                                                     JUSTICE




                                               –4–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JUAN RAMON HERNANDEZ, Appellant                      On Appeal from the Criminal District Court
                                                     No. 1, Dallas County, Texas
No. 05-12-01489-CR        V.                         Trial Court Cause No. F-1219055-H.
                                                     Opinion delivered by Justice Lewis.
THE STATE OF TEXAS, Appellee                         Justices Lang-Miers and Myers
                                                     participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 13th day of May, 2014.




                                                     /David Lewis/
                                                     DAVID LEWIS
                                                     JUSTICE




                                               –5–